Citation Nr: 1445200	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 12, 2010 for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to September 1973.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to TDIU.  In a January 2012 rating decision, the RO granted entitlement to TDIU with an effective date of October 12, 2010, and the Veteran was provided a statement of the case in January 2012 that considered the claim on appeal.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including a transcript of the March 2013 Board hearing presided over by the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Prior to October 12, 2010, the Veteran failed to meet the schedular requirements for consideration for entitlement to TDIU under 38 C.F.R. § 4.16(a).  However, even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran submitted an informal claim for entitlement to TDIU on June 17, 2009, and he submitted his formal application for TDIU in August 2009.  Therefore, June 17, 2009 is accepted as the date of the Veteran's claim for entitlement to TDIU.  See 38 C.F.R. § 3.155.  Because the effective date for entitlement to TDIU may not be earlier than the date of the claim, the Board must now consider whether referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis is warranted for the period from June 17, 2009 to October 12, 2010.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(b).  

Though the criteria for TDIU under 38 C.F.R. § 4.16(a) are not met, there is evidence suggesting that from June 17, 2009 to October 12, 2010, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  

The Board notes that the Veteran has been unemployed since March 1983, and he has been receiving SSA disability benefits since at least 1998 due to back disorders.  See e.g., February 1998 SSA Continuation of Disability Determination; January 2011 VA Form 21-8940.  The Veteran has past work experience as a repairman, construction worker/carpenter's helper, maintenance man, and security guard.  See e.g., July 1979 SSA Vocational Report; July 1979 SSA Disability Report.  Each of these jobs required the Veteran to perform physical acts such as walking, standing, bending, and/or reaching.  Id.  

The evidence shows that the Veteran was not able to perform these physical acts in a work-like setting during the period from June 17, 2009 to October 12, 2010.  See generally 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  On VA examination in October 2009, the examiner opined that the Veteran's service-connected back disability prevents the Veteran from functioning in an occupational environment that involves any prolonged standing, walking, heavy lifting, bending, stooping, or anything requiring use of his lower back.  Further, the Veteran has attested that he has been unable to sit, stand, bend over, or walk due to his back disability since 1983.  See e.g., January 2011 Form 21-4142; March 2013 Board hearing transcript at p. 4.  

However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU for the period from June 17, 2009 to October 12, 2010, is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. After conducting any development that is deemed warranted, refer the issue of entitlement to TDIU during the period from June 17, 2009 to October 12, 2010, to the Director, Compensation and Pension Service, for adjudication.  

If the Director, Compensation and Pension Service, deems that entitlement to TDIU during this period is warranted, indicate the exact date that the Veteran became unemployable.  

2. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

